Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/14/2020 and 06/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data. Additionally, some of the recited features simply include extraneous pre-solution activity and are very well known in the art. These additional elements are mere data gathering processes in conjunction with the abstract idea. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
A detailed analysis is shown below:
Step 1 — Statutory Category

The instant application includes the following independent claims directed to the following categories of patent eligible subject matter articulated in parenthesis:
Claim 1…. A processor-implemented radar data recognition method (i.e. process). Dependent claims 2-22 are also directed towards “the method of claim 1”

Claims 23…. An apparatus (i.e. product). Dependent claim 24 is directed towards “the apparatus of claim 23”
As such, claims 1-24 are directed to one of the four statutory categories of patent eligible subject matter.
STEP 2A, PRONG 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing hu8man activities such as fundamental economic practice, or mental processes). 84 Fed. Reg. at 52-54.
The method claim of claim 1 is directed to “generating a plurality of pieces of input data, with respectively different dimension configurations, based on radar data of an object”; and “outputting a recognition result of the object based on the generated plurality of pieces of input data using a recognition model.” All of these limitations can be categorized as mental process and mere data gathering commonly known in the art. Claims 23  cite similar limitations with use of component parts that are well known in the art to perform the recited functions of mere data gathering and manipulation of data.
Dependent claims 2-22 & 23 either further define the abstract ideas recited in claim 1 and 23 respectively or add limitations which recite judicial exceptions similar to the ones addressed above and are based on mere data gathering processes.
STEP 2A, PRONG 1:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application. 2019 Guidance, 84 Fed. Reg. at 53-55. The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field. Id. at 55; MPEP § 2106.05 (a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application. In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?

For each of the claims 1-24 above, these additional limitations, merely recites information or data that is gathered and then manipulated. Claim 1-24 recite the input data, with respectively different dimension configurations is generated based on radar data of an object; however, it is commonly known in the art to generate data from radar processing. This feature does not amount to a significant improvement from manipulation of the data. The use of convolution filtering and kernel filter in claims 11 & 12 respectively are directed towards mere data gathering as such components are commonly known in the art to gather such data. As such, the additional limitations are insignificant extra-solution activity to the judicial exception. Accordingly, these element(s) do not integrate the judicial exception into a practical application of the exception.
STEP 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims add any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well understood, routine, conventional” activity in the field. 84 Fed. Reg. at 56; MPEP § 2106.05(d).
As discussed above, the additional limitations recited are “convolution filtering (claim 11)” and “kernel filter (claim 12)”. The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field. In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.
Again, these additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, conventional” activity in the field. Thus, the additional limitations alone or in combination do not amount to an inventive concept.

Hence, independent claims 1 and 23 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Dependent claims 2-19 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above which perform the processes of mere data gathering and manipulation of data. Therefore, claims 1-24 are rejected under 35 U.S.C § 101 as being directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (US20190147372A1).
Consider claim 1, Luo discloses a processor-implemented radar data recognition method, the method comprising (para 23 discloses detecting , tracking , and/or predicting the movement of one or more objects (e.g., vehicles , pedestrians , and/or cyclists ) in an environment proximate (e.g., within a predetermined distance and/or within a sensor field of view) to a device or system including a computing system, a vehicle): generating a plurality of pieces of input data, with respectively different dimension configurations based on radar data of an object (para 23 discloses generating an input representation (e.g., a plurality of voxels) based on the sensor data. Para 41 discloses the one or more sensor outputs can be associated with the shape, color, position, orientation (e.g., bearing), texture, velocity, acceleration, and/or physical dimensions (e.g., width ,depth, and/or height) of the one or more objects and/or portions of the one or more objects); and outputting a recognition result of the object based on the generated plurality of pieces of input data using a recognition model (para 23 discloses determining, based on the input representation and a machine learned model one or more objects classes, object travel paths ,and/or predicted travel paths; and generating bounding shapes (e.g., bounding boxes) that correspond to the detected objects).  
Consider claim 2, Luo discloses the method of claim 1, wherein the generating of the plurality of pieces of input data comprises generating, for each of the plurality of pieces of input data, an input map of a component of the radar data for each channel of the piece of input data (para 109 discloses generating an input representation that includes the combined multiple time intervals , which can share weights among feature maps (e.g., group convolution)), wherein each channel is dependent on another portion of the component of the radar data (para 112 discloses temporal information (e.g., temporal information associated with one or more time intervals) can be aggregated (e.g., combined) over multiple layers of a neural network (e.g., a convolutional neural network).  
Consider claim 3, Luo discloses the method of claim 2, wherein the component of the radar data comprises any one of an angle component, a velocity component, and a time change component of the radar data, and the other component of the radar data comprises any other one of the angle component, the velocity component, and the time change component of the radar data of the radar data (Para 41 discloses the one or more sensor outputs can be associated with the shape, color, position, orientation (e.g., bearing), texture, velocity, acceleration, and/or physical dimensions (e.g., width ,depth, and/or height) of the one or more objects and/or portions of the one or more objects).  
Consider claim 4, Luo discloses the method of claim 2, wherein an input map of one of the plurality of pieces of input data has a same dimension as one or more dimensions of an input map of another one of the plurality of pieces of input data (para 96 discloses the tensor can include one or more spatial dimensions (e.g., spatial dimensions corresponding to the dimensions of a three-dimensional space) and a temporal dimension (e. g., a temporal dimension associated with one or more time intervals ) . For example , the one or more time intervals (e.g., time frames) can correspond to that is  a sequence of successive time intervals (i.e. the dimension of the time frames are the same). 
Consider claim 5, Luo discloses the method of claim 2, wherein a dimension of an input map of one or more of the plurality of pieces of input data is a dimension of a time frame (para 44 discloses the input representation can include and/or be associated with one or more data structures that can be used to represent one or more objects including voxels and/or pixels. The input representation can include a temporal dimension (e.g., a dimension associated with one or more time intervals)).  
Consider claim 9, Luo discloses the method of claim 1, wherein the outputting of the recognition result comprises: extracting a plurality of pieces of feature data from the plurality of pieces of input data using a plurality of feature extraction models included in the recognition model (para 33 discloses the classifier data can be based in part on a plurality of classified features extracted from sensor data associated with output from one or more sensors associated with a plurality of training objects); and generating the recognition result based on the plurality of pieces of extracted feature data (para 34 discloses the machine learned model can be generated based at least in part on one or more classification processes or classification techniques).  
Consider claim 10, Luo discloses the method of claim 9, wherein the extracting of the plurality of pieces of feature data comprises: extracting first feature data of the feature data from first input data of the input data using a first feature extraction model; extracting second feature data of the feature data from second input data of the input data using a second feature extraction model (para 33 discloses the classifier data can be based in part on a plurality of classified features extracted from sensor data associated with output from one or more sensors associated with a plurality of training objects. That is, two extraction model in the case of two input data); and generating the recognition result based on the first feature data and the second feature data (para 34 discloses the machine learned model can be generated based at least in part on one or more classification processes or classification techniques).    
Consider claim 11, Luo discloses the method of claim 9, wherein the extracting of the plurality of pieces of feature data comprises extracting the plurality of pieces of feature data by applying a convolution filtering to the plurality of pieces of input data (para 48 discloses “inputting the input representation to a first convolution layer of a plurality of convolution layers of the machine-learned model (CNN). Weights (indicating filters)  of a plurality of feature maps (e.g., the parameters of the feature maps ) for each of the plurality of convolution layers can be shared between the plurality of convolution layers (convolution layers are usually feature extractors).
Consider claim 12, Luo discloses the method of claim 11, wherein the extracting of the plurality of pieces of feature data comprises extracting the plurality of pieces of feature data from each of the plurality of pieces of input data by performing a convolution operation by sweeping an input map of each channel with a different kernel filter for each channel (para 166 discloses the weighting of a filter (e.g., a kernel ) of the machine learned model can be based at least in part on a predetermined portion of the plurality of the negative samples associated with the lowest scores. Para 48 discloses weights of a plurality of feature maps (e.g., the parameters of the feature maps ) for each of the plurality of convolution layers can be shared between the plurality of convolution layers).
Consider claim 13, Luo discloses the method of claim 9, wherein each of the plurality of feature extraction models include differently trained parameters (para 151 discloses , the method 1100 can include generating the machine learned model based at least in part on training data including a plurality of training objects associated with a plurality of classified features and/or a plurality of classified object labels. For example , the computing system and/or the machine-learning computing system can include , employ , and/or otherwise leverage a machine learned object detection and prediction model . The machine learned object detection and prediction model can be or can otherwise include one or more various models including , for example , neural networks (CNN)).  
Consider claim 14, Luo discloses method of claim 9, wherein each of the plurality of feature extraction models comprise one or more convolution layers (para 107-112 disclose a machine-learned model that include plurality of convolution layers. See also figs. 5 & 6).  
Consider claim 15,  Luo discloses the method of claim 9, wherein the generating of the recognition result comprises: generating combined feature data by fusing the plurality of pieces of extracted feature data (para 112 discloses using fusion approach and leveraging the benefits of merging temporal information of input representations over multiple time intervals); and generating the recognition result based on the combined feature data (para 112 discloses more effective motion prediction can be performed and can be used to estimate features including the velocity and / or acceleration of objects over the multiple time intervals based on the fusion).  
Consider claim 16, Luo discloses the method of claim 15, wherein the generating of the combined feature data comprises summing corresponding elements of the plurality of pieces of extracted feature data (para 109 discloses temporal information (e.g., temporal information associated with one or more time intervals) can be aggregated (e.g., combined ) at a first layer of a neural network (CNN)). 
Consider claim 17, Luo discloses the method of claim 16, wherein the generating of the recognition result comprises generating the recognition result by propagating the combined feature data to a shared layer of the recognition model (para 109 discloses temporal information (e.g., temporal information associated with one or more time intervals ) can be aggregated (e.g., combined) at a first layer of a neural network (e . g . , a convolutional neural network). Multiple time intervals (e.g., a first time interval 512 , a second time interval 514 , and a third time interval 516) can then be used to generate an input representation that includes the combined multiple time intervals , which can share weights among feature maps (e.g., group convolution)).
Consider claim 18, Luo discloses the method of claim 1, wherein the outputting of the recognition result comprises outputting, as the recognition result, authenticity information indicating whether the object is a real object or a fake object (para 60 discloses providing more effective object detection , tracking , and motion prediction by performing the detection , tracking , and motion in one stage (e.g., at the same time or in parallel) . In this way , the disclosed technology can reduce false negatives and other errors in detection , tracking , and prediction by using accumulated sensor data from past time periods to better detect , track,  and/or predict the motion of objects at a current time period).
Consider claim 21, Luo discloses the method of claim 1, further comprising: in response to the recognition result being generated, visualizing the recognition result using a display (Para 78 discloses computing system performs operations such as object detection, tracking, motion prediction, etc. Para 92 discloses the computing system 112 can include one or more display devices located on the computing system i.e. the recognition output can be visualized using a display).
Consider claim 22, Luo discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1 (para 8 discloses computing device including one or more processors and one or more non - transitory computer - read able media storing instructions that when executed by the one or more processors cause the one or more processors to perform operations).  
Claim 23 is rejected using the same rationale that was used for the rejection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20190147372A1) in view of Gillian (US20200355817A1).
Consider claim 6, Luo discloses the method of claim 1, wherein the generating of the plurality of pieces of input data comprises generating the plurality of pieces of input data configured with a combination of an angle dimension,  (Para 41 discloses sensor outputs associated with detection of an environment (e.g., an environment including one or more objects) over one or more time intervals (e.g., one or more time frames) . It also discloses the one or more sensor outputs can be associated with the shape, color, position, orientation (e.g., bearing), texture, velocity, acceleration, and/or physical dimensions (e.g., width ,depth, and/or height) of the one or more objects and/or portions of the one or more objects). 
Luo fails to specifically disclose pieces of input data configured with range-velocity dimension.
However, Gillian discloses pieces of input data configured with range-velocity dimension (fig. 6-1 discloses range-Doppler data, which is associated with one of the N-channels, using the range-Doppler data, the digital beamformer 502 generates the spatial response 210 by combining information across the N-channels).
It would have been obvious at the time of the effective filing date of the application to have  modified Luo to incorporate the teachings of Gillian to include generating the plurality of pieces of input data configured with a combination of an angle dimension, a range-velocity dimension, and a time frame dimension based on the radar data, for the benefits of accurately recognizing an object/target. 
Claims 19-20 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US20190147372A1) in view of Lau (US20130015946A1).
Consider claim 19, Luo fails to specifically disclose the method of claim 1, further comprising: granting an authority based on the recognition result; and permitting an access to either one or both of data and an operation of an electronic terminal based on the granted authority.  
However, Lau discloses granting an authority based on the recognition result; and permitting an access to either one or both of data and an operation of an electronic terminal based on the granted authority (Figs 9-17 disclose authenticating a user based on the analysis of the captured image of the user. The user can operate the device after authentication is performed).
It would have been obvious at the time of the effective filing date of the application to have  modified Luo to incorporate the teachings of Lau to include operation of the electronic terminal based on authentication of the user, for the benefits of preventing unauthorized access to the electronic terminal.
Consider claim 20, Luo fails to disclose the method of claim 19, wherein the granting of the authority comprises granting the authority in response to a verification that a user is registered in the electronic terminal and the object is a real object based on the recognition result, and the permitting of the access comprises unlocking a locked state of the electronic terminal based on the authority.  
However, Lau discloses granting of the authority comprises granting the authority in response to a verification that a user is registered in the electronic terminal and the object is a real object based on the recognition result, and the permitting of the access comprises unlocking a locked state of the electronic terminal based on the authority (fig. 16 discloses capturing image of user requesting authentication, identifying if the face is a real face and authorizing the user based on the output. Fig. 6 discloses unlocking a device after user authorization is established).
It would have been obvious at the time of the effective filing date of the application to have  modified Luo to incorporate the teachings of Lau to include limitation above, for the benefits of preventing unauthorized access to the electronic terminal.
Consider claim 24, Luo fails to specifically disclose a user interface, wherein the processor is configured to permit an access to an operation of the user interface based on the recognition result.  
However, Lau discloses a user interface, wherein the processor is configured to permit an access to an operation of the user interface based on the recognition result (Figs 9-17 disclose authenticating a user based on the analysis of the captured image of the user. The user can operate the device after authentication is performed).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648